DETAILED ACTION
Claims 1-20 are pending.  Claims 1, 8, and 15 have been amended.  Claims 1-20 are rejected.
The instant application has provisional No. 62/611,473 filed on 12/28/2017.
The instant application is a CON of 15/858,146 filed on 12/29/2017.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
An information disclosure statement (IDS) was submitted on 06/23/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
An information disclosure statement (IDS) was submitted on 09/28/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
An information disclosure statement (IDS) was submitted on 10/19/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
An information disclosure statement (IDS) was submitted on 11/14/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dorman, Patent Application Publication No. 2014/0195485 (hereinafter Dorman) in view of Rein, Patent Application Publication No. 2014/0033009 (hereinafter Rein).

Regarding claim 1, Dorman teaches:
A computer-implemented method comprising: detecting a delete event for a first content item at a first location on a local file system of a client device, wherein the first location on the local file system is managed by a content management system (Dorman, Figure 5, [0071] whereas in recording the transaction, the relevant file/folder row in the file 511 of the database 510 is inserted, updated, deleted, or otherwise modified according to the action; Figure 6 delete event 613 [0088]), wherein the first content item is deleted from the first location (Dorman, Figure 5, [0071] whereas in recording the transaction, the relevant file/folder row in the file 511 of the database 510 is inserted, updated, deleted, or otherwise modified according to the action; Figure 6 delete event 613 [0088]);
waiting for the add event to be processed (Dorman [0160], may need to block for a new event in order to prevent the file system monitor from busy waiting); and
after the add event is processed (Dorman [0160], may need to block for a new event in order to prevent the file system monitor from busy waiting), processing the delete event for the first content item at the first location with the add event for the first content item at the second location in a unitary update to a local tree (Dorman, Figure 6 delete event 613 [0088]), wherein the local tree represents a file system state (Dorman, Figure 3B, [0079] whereas in one embodiment, synchronization client implementing the disclosed techniques can maintain the correctness of synchronized items, e.g., files, folders, folder tree structure, etc. [0091]).
Dorman does not expressly disclose:
determining the first content item is at a second location;
determining that the delete event is associated with an add event for the first content item based on the determining that the first content item is at the second location; and
based on the determining that the delete event is associated with the add event:
However, Rein teaches:
determining the first content item is at a second location (Rein Paragraph [0082], a sharing user might act to move the same content, or part of the same content, to a second location that is different than the first location);
determining that the delete event is associated with an add event for the first content item based on the determining that the first content item is at the second location (Rein Paragraph [0082], a sharing user might act to move the same content, or part of the same content, to a second location that is different than the first location (shows adding and deleting content by moving content)); and
based on the determining that the delete event is associated with the add event (Rein Paragraph [0082], a sharing user might act to move the same content, or part of the same content, to a second location that is different than the first location, Paragraph [0010], propagating changes include adding content, deleting content, changing the value of content, or adding/deleting fields):
The claimed invention and Rein are from the analogous art of content management systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Dorman and rein to have combined Dorman and Rein.  One of ordinary skill in the art would recognize the benefits of moving content to a second location.

Regarding claim 2, Dorman in view of Rein further teaches:
The computer-implemented method of claim 1, wherein the detecting the delete event comprises: comparing, by the content management system, the local file system with nodes of the local tree to identify the delete event (Dorman, Figure 3B, [0079] whereas in one embodiment, synchronization client implementing the disclosed techniques can maintain the correctness of synchronized items, e.g., files, folders, folder tree structure, etc. [0091] (shows a comparison through synchronization)).

Regarding claim 3, Dorman in view of Rein further teaches:
The computer-implemented method of claim 1, further comprising: detecting a second delete event for a second content item at a third location on the local file system of the client device (Dorman [0102], for deleted items, all items deleted within some time period X of the scan can be included in the scan result);
determining that a current location of the second content item is not managed by the content management system (Dorman [0103], the scan can include information regarding all unsynchronized folders which are located inside a synchronized folder (unsynchronized shows not managed)); and
deleting a node for the second content item from the local tree (Dorman [0103], scans in one or more of the above described embodiments can provide more information about deleted and unsynchronized items to the results returned from tree scans).

Regarding claim 4, Dorman in view of Rein further teaches:
The computer-implemented method of claim 1, wherein the second location is identical to the first location and the first content item associated with the add event has a new name (Dorman [0090], include an item cannot be added to a folder that does not exist, no two items in the same folder can have the same name (shows same location with new/different name)).

Regarding claim 5, Dorman in view of Rein further teaches:
The computer-implemented method of claim 1, wherein the determining that the delete event is associated with the add event comprises identifying that a first file identifier associated with the delete event matches a second file identifier associated with the add event (Dorman, Figure 5, [0071] whereas in recording the transaction, the relevant file/folder row in the file 511 of the database 510 is inserted, updated, deleted, or otherwise modified according to the action; Figure 6 delete event 613, [0022], identifier of the item can be numeric and can monotonically increase as a state of the item changes).

Regarding claim 6, Dorman in view of Rein further teaches:
The computer-implemented method of claim 1, wherein the processing the delete event with the add event includes adding the delete event and the add event to a set of observed file events and updating the local tree based on the set of observed file events (Dorman [0160], may need to block for a new event in order to prevent the file system monitor from busy waiting, Figure 5, [0071] whereas in recording the transaction, the relevant file/folder row in the file 511 of the database 510 is inserted, updated, deleted, or otherwise modified according to the action;).

Regarding claim 7, Dorman in view of Rein further teaches:
The computer-implemented method of claim 1, further comprising: determining that an update action associated with the first content item violates a constraint that non-empty parent nodes cannot be deleted (Dorman [0148], when there is an inconsistency (e.g., resulted from a potential violation of local file system rules), [0090], Another example rule is that a non-empty folder cannot be deleted); and
based on the determining (Dorman [0148], when there is an inconsistency (e.g., resulted from a potential violation of local file system rules), [0090], Another example rule is that a non-empty folder cannot be deleted):
waiting for delete events for each descendant node of a parent node associated with the first content item to be processed (Dorman [0108], when the subfolder is initially synchronized, all the folder's descendants may become synchronized while all its ancestors may become partially synchronized, meaning that the folders files become synchronized but not other folders they contain (Rein teaches deleting that can be combined with this portion to look at the parent and child)); and
after the delete events for each descendant node of the first content item are processed, processing the delete event for the first content item at the first location with the delete events for each descendant node of the first content item in the unitary update to the local tree (Dorman [0108], when the subfolder is initially synchronized, all the folder's descendants may become synchronized while all its ancestors may become partially synchronized, meaning that the folders files become synchronized but not other folders they contain (Rein teaches deleting that can be combined with this portion to look at the parent and child)).

Regarding claim 8, Dorman teaches:
A non-transitory computer readable medium comprising instructions, the instructions, when executed by a computing system (Dorman [0144], a memory 704 among other components. The memory 704 may include, among others, a synchronization client 780, which can include a raw event processor 782), cause the computing system to:
detect a delete event for a first content item at a first location on a local file system of a client device, wherein the first location on the local file system is managed by a content management system (Dorman, Figure 5, [0071] whereas in recording the transaction, the relevant file/folder row in the file 511 of the database 510 is inserted, updated, deleted, or otherwise modified according to the action; Figure 6 delete event 613 [0088]), wherein the first content item is deleted from the first location (Dorman, Figure 5, [0071] whereas in recording the transaction, the relevant file/folder row in the file 511 of the database 510 is inserted, updated, deleted, or otherwise modified according to the action; Figure 6 delete event 613 [0088]);
wait for the add event to be processed (Dorman [0160], may need to block for a new event in order to prevent the file system monitor from busy waiting); and
after the add event is processed (Dorman [0160], may need to block for a new event in order to prevent the file system monitor from busy waiting), process the delete event for the first content item at the first location with the add event for the first content item at the second location in a unitary update to a local tree (Dorman, Figure 6 delete event 613 [0088]), wherein the local tree represents a file system state (Dorman, Figure 3B, [0079] whereas in one embodiment, synchronization client implementing the disclosed techniques can maintain the correctness of synchronized items, e.g., files, folders, folder tree structure, etc. [0091]).
Dorman does not expressly disclose:
determine the first content item is at a second location;
determine that the delete event is associated with an add event for the first content item based on the determining that the first content item is at the second location; and
based on the determining that the delete event is associated with the add event:
However, Rein teaches:
determine the first content item is at a second location (Rein Paragraph [0082], a sharing user might act to move the same content, or part of the same content, to a second location that is different than the first location);
determine that the delete event is associated with an add event for the first content item based on the determining that the first content item is at the second location (Rein Paragraph [0082], a sharing user might act to move the same content, or part of the same content, to a second location that is different than the first location (shows adding and deleting content by moving content)); and
based on the determining that the delete event is associated with the add event (Rein Paragraph [0082], a sharing user might act to move the same content, or part of the same content, to a second location that is different than the first location, Paragraph [0010], propagating changes include adding content, deleting content, changing the value of content, or adding/deleting fields):
The claimed invention and Rein are from the analogous art of content management systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Dorman and rein to have combined Dorman and Rein.  One of ordinary skill in the art would recognize the benefits of moving content to a second location.

Regarding claim 9, Dorman in view of Rein further teaches:
The non-transitory computer readable medium of claim 8, wherein the instructions further cause the computing system to: compare, by the content management system, the local file system with nodes of the local tree to identify the delete event (Dorman, Figure 3B, [0079] whereas in one embodiment, synchronization client implementing the disclosed techniques can maintain the correctness of synchronized items, e.g., files, folders, folder tree structure, etc. [0091] (shows a comparison through synchronization)).

Regarding claim 10, Dorman in view of Rein further teaches:
The non-transitory computer readable medium of claim 8, wherein the instructions further cause the computing system to: detect a second delete event for a second content item at a third location on the local file system of the client device (Dorman [0102], for deleted items, all items deleted within some time period X of the scan can be included in the scan result);
determine that a current location of the second content item is not managed by the content management system (Dorman [0103], the scan can include information regarding all unsynchronized folders which are located inside a synchronized folder (unsynchronized shows not managed)); and
delete a node for the second content item from the local tree (Dorman [0103], scans in one or more of the above described embodiments can provide more information about deleted and unsynchronized items to the results returned from tree scans).

Regarding claim 11, Dorman in view of Rein further teaches:
The non-transitory computer readable medium of claim 8, wherein the second location is identical to the first location and the first content item associated with the add event has a new name (Dorman [0090], include an item cannot be added to a folder that does not exist, no two items in the same folder can have the same name (shows same location with new/different name)).

Regarding claim 12, Dorman in view of Rein further teaches:
The non-transitory computer readable medium of claim 8, wherein the determining that the delete event is associated with the add event comprises identifying that a first file identifier associated with the delete event matches a second file identifier associated with the add event (Dorman, Figure 5, [0071] whereas in recording the transaction, the relevant file/folder row in the file 511 of the database 510 is inserted, updated, deleted, or otherwise modified according to the action; Figure 6 delete event 613, [0022], identifier of the item can be numeric and can monotonically increase as a state of the item changes).

Regarding claim 13, Dorman in view of Rein further teaches:
The non-transitory computer readable medium of claim 8, wherein the processing the delete event with the add event includes adding the delete event and the add event to a set of observed file events and updating the local tree based on the set of observed file events (Dorman [0160], may need to block for a new event in order to prevent the file system monitor from busy waiting, Figure 5, [0071] whereas in recording the transaction, the relevant file/folder row in the file 511 of the database 510 is inserted, updated, deleted, or otherwise modified according to the action;).

Regarding claim 14, Dorman in view of Rein further teaches:
The non-transitory computer readable medium of claim 8, wherein the instructions further cause the computing system to: determine that an update action associated with the first content item violates a constraint that non-empty parent nodes cannot be deleted (Dorman [0148], when there is an inconsistency (e.g., resulted from a potential violation of local file system rules), [0090], Another example rule is that a non-empty folder cannot be deleted); and
based on the determining (Dorman [0148], when there is an inconsistency (e.g., resulted from a potential violation of local file system rules), [0090], Another example rule is that a non-empty folder cannot be deleted):
wait for delete events for each descendant node of a parent node associated with the first content item to be processed (Dorman [0108], when the subfolder is initially synchronized, all the folder's descendants may become synchronized while all its ancestors may become partially synchronized, meaning that the folders files become synchronized but not other folders they contain (Rein teaches deleting that can be combined with this portion to look at the parent and child)); and
after the delete events for each descendant node of the first content item are processed, process the delete event for the first content item at the first location with the delete events for each descendant node of the first content item in the unitary update to the local tree (Dorman [0108], when the subfolder is initially synchronized, all the folder's descendants may become synchronized while all its ancestors may become partially synchronized, meaning that the folders files become synchronized but not other folders they contain (Rein teaches deleting that can be combined with this portion to look at the parent and child)).

Regarding claim 15, Dorman teaches:
A system comprising: one or more processors (Dorman [0144], a memory 704 among other components. The memory 704 may include, among others, a synchronization client 780, which can include a raw event processor 782); and
a non-transitory computer-readable medium storing instructions that, when executed by the one or more processors, cause the one or more processors to (Dorman [0144], a memory 704 among other components. The memory 704 may include, among others, a synchronization client 780, which can include a raw event processor 782):
detect a delete event for a first content item at a first location on a local file system of a client device, wherein the first location on the local file system is managed by a content management system (Dorman, Figure 5, [0071] whereas in recording the transaction, the relevant file/folder row in the file 511 of the database 510 is inserted, updated, deleted, or otherwise modified according to the action; Figure 6 delete event 613 [0088]), wherein the first content item is deleted from the first location (Dorman, Figure 5, [0071] whereas in recording the transaction, the relevant file/folder row in the file 511 of the database 510 is inserted, updated, deleted, or otherwise modified according to the action; Figure 6 delete event 613 [0088]);
wait for the add event to be processed (Dorman [0160], may need to block for a new event in order to prevent the file system monitor from busy waiting); and
after the add event is processed (Dorman [0160], may need to block for a new event in order to prevent the file system monitor from busy waiting), process the delete event for the first content item at the first location with the add event for the first content item at the second location in a unitary update to a local tree (Dorman, Figure 6 delete event 613 [0088]), wherein the local tree represents a file system state (Dorman, Figure 3B, [0079] whereas in one embodiment, synchronization client implementing the disclosed techniques can maintain the correctness of synchronized items, e.g., files, folders, folder tree structure, etc. [0091]).
Dorman does not expressly disclose:
determine the first content item is at a second location;
determine that the delete event is associated with an add event for the first content item based on the determining that the first content item is at the second location; and
based on the determining that the delete event is associated with the add event:
However, Rein teaches:
determine the first content item is at a second location (Rein Paragraph [0082], a sharing user might act to move the same content, or part of the same content, to a second location that is different than the first location);
determine that the delete event is associated with an add event for the first content item based on the determining that the first content item is at the second location (Rein Paragraph [0082], a sharing user might act to move the same content, or part of the same content, to a second location that is different than the first location (shows adding and deleting content by moving content)); and
based on the determining that the delete event is associated with the add event (Rein Paragraph [0082], a sharing user might act to move the same content, or part of the same content, to a second location that is different than the first location, Paragraph [0010], propagating changes include adding content, deleting content, changing the value of content, or adding/deleting fields):
The claimed invention and Rein are from the analogous art of content management systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Dorman and rein to have combined Dorman and Rein.  One of ordinary skill in the art would recognize the benefits of moving content to a second location.

Regarding claim 16, Dorman in view of Rein further teaches:
The system of claim 15, wherein the instructions further cause the one or more processors to: compare, by the content management system, the local file system with nodes of the local tree to identify the delete event (Dorman, Figure 3B, [0079] whereas in one embodiment, synchronization client implementing the disclosed techniques can maintain the correctness of synchronized items, e.g., files, folders, folder tree structure, etc. [0091] (shows a comparison through synchronization)).

Regarding claim 17, Dorman in view of Rein further teaches:
The system of claim 15, wherein the instructions further cause the one or more processors to: detect a second delete event for a second content item at a third location on the local file system of the client device (Dorman [0102], for deleted items, all items deleted within some time period X of the scan can be included in the scan result);
determine that a current location of the second content item is not managed by the content management system (Dorman [0103], the scan can include information regarding all unsynchronized folders which are located inside a synchronized folder (unsynchronized shows not managed)); and
delete a node for the second content item from the local tree (Dorman [0103], scans in one or more of the above described embodiments can provide more information about deleted and unsynchronized items to the results returned from tree scans).

Regarding claim 18, Dorman in view of Rein further teaches:
The system of claim 15, wherein the second location is identical to the first location and the first content item associated with the add event has a new name (Dorman [0090], include an item cannot be added to a folder that does not exist, no two items in the same folder can have the same name (shows same location with new/different name)).

Regarding claim 19, Dorman in view of Rein further teaches:
The system of claim 15, wherein the determining that the delete event is associated with the add event comprises identifying that a first file identifier associated with the delete event matches a second file identifier associated with the add event (Dorman, Figure 5, [0071] whereas in recording the transaction, the relevant file/folder row in the file 511 of the database 510 is inserted, updated, deleted, or otherwise modified according to the action; Figure 6 delete event 613, [0022], identifier of the item can be numeric and can monotonically increase as a state of the item changes).

Regarding claim 20, Dorman in view of Rein further teaches:
The system of claim 15, wherein the processing the delete event with the add event includes adding the delete event and the add event to a set of observed file events and updating the local tree based on the set of observed file events (Dorman [0160], may need to block for a new event in order to prevent the file system monitor from busy waiting, Figure 5, [0071] whereas in recording the transaction, the relevant file/folder row in the file 511 of the database 510 is inserted, updated, deleted, or otherwise modified according to the action;).

Response to Arguments
Applicant's arguments filed 09/28/2022 have been fully considered and they are either persuasive or they are not persuasive. On page 10, Applicant argues that Dorman does not disclose “first content item is deleted from the first location”, the Examiner disagrees.  Dorman teaches deleting content (Paragraph [0071]).  Deleting any data or content would read on a first content item deleted from a first location.  Therefore, Dorman does disclose this limitation.

Applicant’s arguments, see pages 9-10, filed 09/28/2022, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendments and the newly cited Rein reference.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN D EYERS whose telephone number is (408)918-7562. The examiner can normally be reached Monday-Friday 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN D EYERS/               Examiner, Art Unit 2164                  

/ASHISH THOMAS/               Supervisory Patent Examiner, Art Unit 2164